
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


FORM OF CHANGE OF CONTROL AGREEMENT


        This CHANGE OF CONTROL AGREEMENT is made and entered into as of the
Effective Date by and between Witness Systems, Inc. (the "Company"), and
[INSERT] (the "Executive").

W I T N E S S E T H:

        WHEREAS, the Company has determined that it is in the best interest of
the Company and its stockholders to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined herein) of the Company; and

        WHEREAS, the Company believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Executive's full attention and dedication to the Company currently and in
the event of any threatened or pending Change of Control; and

        WHEREAS, the Company wishes to provide the Executive with certain
benefits upon a Change of Control which ensure that the benefits expectations of
the Executive will be satisfied and which are competitive with those of other
corporations;

        NOW, THEREFORE, the Company and the Executive do hereby agree as
follows:

        Article 1    Definitions

        Each term set forth in this Article 1 shall have the meaning set forth
opposite such term for all purposes of this Agreement, and for purposes of such
definitions, the singular shall include the plural and the plural shall include
the singular, and reference to one gender shall include the other gender.

        Section 1.1    AGREEMENT shall mean this Change of Control Agreement by
and between the Company and the Executive.

        Section 1.2    BUSINESS shall mean the provision of multimedia
recording, performance analysis and e-learning management applications that are
designed to improve the quality of customer interactions across multiple
communications media, including the telephone, e-mail and the Internet, and are
used primarily in the customer's contact center(s). These applications enable
contact centers to capture, evaluate and analyze complete customer interactions
through multiple media, identify performance gaps and then apply targeted
electronic learning to improve their performance.

        Section 1.3    CHANGE OF CONTROL shall mean the occurrence of any of the
following:

        (a)   a Change of Control is reported by the Company in response to
either Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or Item 1 of Form 8-K promulgated under the Exchange Act; or

        (b)   any person (as such term is used in Section 13(d) and 14(d)(2) of
the Exchange Act) is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company's then outstanding securities; or

        (c)   following the election or removal of directors, a majority of the
Board consists of individuals who were not members of the Board two (2) years
before such election or removal, unless the election of each director who was
not a director at the beginning of such two-year period has been approved in
advance by directors representing at least a majority of the directors then in
office who were directors at the beginning of the two-year period.

1

--------------------------------------------------------------------------------






        Section 1.4    COBRA CONTINUATION COVERAGE shall mean, with respect to
an individual, continuation coverage available pursuant to, and as required
under the provisions of, Code §4980B and ERISA §§601 through 608 under any and
all group health plans (as that term is defined in Code §4980B(g)(2) and in
ERISA §607(1)) sponsored and maintained by the Company (other than any such
group health plan which is a flexible spending arrangement (as defined in Code
§106(c)(2))).

        Section 1.5    COBRA MONTHLY PREMIUMS shall mean, with respect to a
covered employee (as that term is defined in Code §4980B(f)(7) and in ERISA
§607(2)) or qualified beneficiary (as that term is defined in Code §4980B(g)(1)
and in ERISA §607(3)), the monthly amounts required to be paid by such
individual to purchase continuation coverage (as that term is defined in Code
§4980B(f)(2) and in ERISA §602) for such individual under any and all group
health plans (as that term is defined in Code §4980B(g)(2) and in ERISA §607(1))
sponsored and maintained by the Company (other than any such group health plan
which is a flexible spending arrangement (as defined in Code §106(c)(2))).

        Section 1.6    CODE shall mean the Internal Revenue Code of 1986, as
amended.

        Section 1.7    CONFIDENTIAL INFORMATION shall mean (a) information of
the Company, to the extent not considered a Trade Secret under applicable law,
that (i) relates to the business of the Company, (ii) possesses an element of
value to the Company, (iii) is not generally known to the Company's competitors,
and (iv) would damage the Company if disclosed, and (b) information of any third
party provided to the Company which the Company is obligated to treat as
confidential. Confidential Information includes, but is not limited to,
(i) future business plans, (ii) the composition, description, schematic or
design of products, future products or equipment of the Company,
(iii) communication systems, audio systems, system designs and related
documentation, (iv) advertising or marketing plans, (v) information regarding
independent contractors, employees, clients and customers of the Company, and
(vi) information concerning the Company's financial structure and methods and
procedures of operation. Confidential Information shall not include any
information that (i) is or becomes generally available to the public other than
as a result of an unauthorized disclosure, (ii) has been independently developed
and disclosed by others without violating this Agreement or the legal rights of
any party, or (iii) otherwise enters the public domain through lawful means.

        Section 1.8    CONTACT shall mean any interaction between the Executive
and a Customer which (i) takes place in an effort to establish, maintain, and/or
further a business relationship on behalf of the Company and (ii) occurs during
the last year of the Executive's employment with the Company (or during the
Executive's employment if employed less than a year).

        Section 1.9    CUSTOMER shall mean any person or entity to whom the
Company has sold its products or services, or had material discussions with a
view to selling its products or services.

        Section 1.10    EFFECTIVE DATE shall mean the date noted on the last
page hereof.

        Section 1.11    EMPLOYEE shall mean any person who (i) is employed by
the Company at the time the Executive's employment with the Company ends,
(ii) was employed by the Company during the last year of Executive's employment
with the Company (or during the Executive's employment if employed less than a
year), or (iii) is employed by the Company during the Restricted Period.

        Section 1.12    ERISA shall mean the Employee Retirement Income Security
Act of 1974, as amended.

        Section 1.13    EXCHANGE ACT shall mean the Securities Exchange Act of
1934, as amended.

        Section 1.14    INDEPENDENT TAX CONSULTANT shall mean an independent tax
consultant who shall be a lawyer, certified public accountant or a compensation
consultant with expertise in the area of executive compensation tax law,
selected by the Company for the purpose of making calculations and
determinations pursuant to Article 4 herein.

2

--------------------------------------------------------------------------------




        Section 1.15    LICENSED MATERIALS shall mean any materials that the
Executive utilizes for the benefit of the Company, or delivers to the Company or
the Company's customers, which (i) do not constitute Work Product, (ii) are
created by the Executive or of which the Executive is otherwise in lawful
possession, and (iii) the Executive may lawfully utilize for the benefit of, or
distribute to, the Company or the Company's customers.

        Section 1.16    PARACHUTE PAYMENTS shall mean any "parachute payment" as
such term is defined in Code §280G(b)(2).

        Section 1.17    RESTRICTED PERIOD shall mean the time period commencing
as of the Effective Date, and continuing for twelve (12) months after the
Executive's employment with the Company ends.

        Section 1.18    TERRITORY shall mean the world based on the Company's
provision of Business throughout the world.

        Section 1.19    TRADE SECRETS shall mean information of the Company, and
its licensors, suppliers, clients and customers, without regard to form,
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, or a list of actual or
potential customers or suppliers which is not commonly known by or available to
the public and which information (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

        Section 1.20    WORK PRODUCT shall mean (a) any data, databases,
materials, documentation, computer programs, inventions (whether or not
patentable), designs, and/or works of authorship, including but not limited to,
discoveries, ideas, concepts, properties, formulas, compositions, methods,
programs, procedures, systems, techniques, products, improvements, innovations,
writings, pictures, audio, video, images of Executive, and artistic works, and
(b) any subject matter protected under patent, copyright, proprietary database,
trademark, trade secret, rights of publicity, confidential information, or other
property rights, including all worldwide rights therein, that is or was
conceived, created or developed in whole or in part by the Executive while
employed by the Company and that either (i) is created within the scope of the
Executive's employment, (ii) is based on, results from, or is suggested by any
work performed within the scope of the Executive's employment and is directly or
indirectly related to the business of the Company or a line of business that the
Company may reasonably be interested in pursuing, (iii) has been or will be paid
for by the Company, or (iv) was created or improved in whole or in part by using
the Company's time, resources, data, facilities, or equipment.

[ADDITIONAL DEFINITIONS FOR DOUBLE TRIGGER AGREEMENTS]

        Section 1.21    CAUSE shall mean any one or more of the following
events:

        (a)   Executive's knowing and willful misconduct with respect to the
business and affairs of the Company;

        (b)   Any material violation by Executive of any policy of the Company
relating to ethical conduct or practices or fiduciary duties of a similarly
situated executive;

        (c)   Knowing and willful material breach of any provision of this
Agreement which is not remedied within thirty (30) days after Executive's
receipt of notice thereof;

        (d)   Executive's commission of a felony or any illegal act involving
moral turpitude or fraud or Executive's dishonesty which may reasonably be
expected to have a material adverse effect on the Company; and/or

3

--------------------------------------------------------------------------------






        (e)   Failure to comply with reasonable directives of the Executive's
supervisor or the Board which are consistent with Executive's duties, if not
remedied within thirty (30) days after Executive's receipt of notice thereof.

Notwithstanding the foregoing, the Executive's termination of employment shall
not be deemed to be for Cause unless and until there shall have been delivered
to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than seventy-five percent (75%) of the entire membership of the Board
of Directors of the Company at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive has engaged
in conduct described in any of subsections (a) through (e) above, and specifying
the particulars thereof in detail. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
of the Company or upon the instructions of the Chief Executive Officer or a
senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

        Section 1.22    DATE OF TERMINATION shall mean the date on which the
Executive's employment with the Company is terminated.

        Section 1.23    DISABILITY shall mean, with respect to the Executive, a
condition which renders the Executive unable to perform the essential functions
of his employment even with reasonable accommodation for a continuous period of
one hundred eighty (180) days.

        Section 1.24    GOOD REASON shall mean the occurrence of any of the
following events, unless such event occurs with Executive's express prior
written consent:

        (a)   The assignment to Executive of any duties materially inconsistent
with, or a diminution of, his position, duties, titles, scope of functional
reporting, offices, responsibilities and status with the Company as in effect
immediately prior to the Change of Control of the Company, except in connection
with the termination of Executive's employment for death, Disability,
retirement, Cause, or Executive's termination of employment other than for Good
Reason;

        (b)   A reduction of fifteen percent (15%) or more in Executive's base
salary as in effect on the date hereof or as the same may be increased from time
to time;

        (c)   A change in the location of Executive's principal place of
employment by more than one hundred (100) miles from the location where he was
principally employed immediately prior to the Change of Control;

        (d)   Any material breach by the Company of any provision of this
Agreement or any other agreement with the Executive; or

        (e)   Any failure by the Company to obtain the assumption of this
Agreement by any successor or assign of the Company.

        Article 2    Company Obligations Upon Change of Control.

        If the Executive is employed by the Company as of the date of the first
Change of Control occurring after the Effective Date or was employed by the
Company within the ninety (90) day period immediately preceding such Change of
Control (either a "Triggering Event"), then, subject to the terms of Section 6.1
below, the Company shall have the following obligations to, or on behalf of, the
Executive under, and pursuant to, the terms and provisions of this Agreement:

        Section 2.1    CASH PAYMENT.    The Company shall pay the sum of (1) an
amount equal to the Executive's then current Annual Base Salary [multiplied by
two (2)] [multiplied by one and one-half (1.5)], plus (2) an amount equal to

4

--------------------------------------------------------------------------------




100% of the then current year's Annual Bonus target (including any portion
thereof which has been earned but deferred) for the then current fiscal year of
the Executive's employment with the Company [multiplied by two (2)] [multiplied
by one and one-half (1.5)] (the "Cash Payment"). The Cash Payment shall be paid
to the Executive as a single lump sum cash payment within thirty (30) days of
the date on which such Change of Control occurred.

        Section 2.2    PRO RATA BONUS AMOUNT.    In addition to, and not in lieu
of, the payment to be made under Section 2.1 above, the Company shall pay an
amount equal to the Annual Bonus paid or payable (including any portion thereof
which has been earned but deferred) for the then current fiscal year measured as
follows:

        (a)   Within thirty (30) days after the end of the most recently
completed fiscal quarter of the Company prior to the Change of Control, the
amount of bonus earned for such quarter based upon actual performance against
target; and

        (b)   For the fiscal quarter in which the Change of Control occurs, an
amount equal to the amount set forth in subsection (a) above, multiplied by the
number of days in such fiscal quarter prior to the Change of Control and divided
by ninety (90); such amount to be paid within thirty (30) days after the Change
of Control.

        Section 2.3    COBRA PREMIUM PAYMENTS.    Upon the Executive's
subsequently becoming entitled to COBRA Continuation Coverage for any reason as
of the date of, or following, such Change of Control, the Company shall pay an
amount each month equal to the COBRA Monthly Premiums to provide the Executive
(and any and all dependents of the Executive who are qualified beneficiaries)
with COBRA Continuation Coverage for the first eighteen (18) months following
the Executive's becoming entitled to COBRA Continuation Coverage.

        Section 2.4    LTD & LIFE INSURANCE PREMIUM PAYMENTS.    Upon the
Executive's loss of long term disability coverage and life insurance coverage
for any reason as of the date of, or following, such Change of Control, the
Company shall pay an amount for each month for the first [twenty-four (24)]
[eighteen (18)] months following the Executive's loss of such coverages with the
Company equal to the premiums for such month to provide the Executive with life
insurance coverage and long term disability coverage which (at the Company's
discretion) is either (1) substantially similar to that afforded the Executive
under the Company's applicable employee welfare benefit plan providing such
coverage immediately prior to the Change of Control, or (2) provided under a
conversion insurance policy available to the Executive by reason of his
participation in the Company's applicable employee welfare benefit plan
providing such coverage immediately prior to the Change of Control. If any such
coverage is reasonably not available with respect to the Executive, the amounts
which would otherwise have been paid to fund such coverage for such month
(determined as of the date immediately preceding the Change of Control) shall
instead be paid to the Executive in a single lump sum cash payment within ten
(10) days following the date on which such payment would have otherwise been
made.

[ALTERNATIVE ARTICLE 2 FOR DOUBLE TRIGGER AGREEMENTS]

        Article 2    Company Obligations Upon Termination of Employment On or
After Change of Control.

        Section 2.1    TERMINATION GENERALLY.    If the Executive's employment
with the Company is terminated for any reason on or after the occurrence of a
Change of Control or within the ninety (90) day period immediately preceding a
Change of Control, then the Company shall pay (within ten (10) days following
the Executive's Date of Termination) to (or for the benefit of) the Executive
all accrued but unpaid wages, based on the Executive's then current Annual Base
Salary, through the Executive's Date of Termination. The Company shall have no
other obligations to the Executive, unless Section 2.2 below shall also apply.

5

--------------------------------------------------------------------------------




        Section 2.2    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.    If, on
or after a Change of Control or within the ninety (90) day period immediately
preceding a Change of Control, the Company terminates Executive's employment
without Cause (not including terminations because of the death or Disability of
the Executive) or Executive terminates his employment for Good Reason, then,
subject to the terms of Section 6.1 below, in addition to any amounts payable
under Section 2.1 above, the Company will pay to (or for the benefit of) the
Executive the following:

        (a)   Special Additional Compensation Amount.    The sum of (1) an
amount equal to the Executive's then current Annual Base Salary [multiplied by
one and one-half (1.5)], plus (2) an amount equal to 100% of the then current
fiscal year's Annual Bonus target (including any portion thereof which has been
earned but deferred) [multiplied by one and one-half (1.5)] (the "Cash
Payment"). The Cash Payment shall be paid to the Executive as a single lump sum
cash payment to the Executive made within thirty (30) days following the
Executive's Date of Termination.

        (b)   Pro Rata Bonus Amount.    In addition to, and not in lieu of, the
payment to be made under subsection (a) above, an amount equal to the Annual
Bonus paid or payable (including any portion thereof which has been earned but
deferred) for the then current fiscal year measured as follows:

        (1)   Within thirty (30) days after the end of the most recently
completed fiscal quarter of the Company prior to the Date of Termination, the
amount of bonus earned for such quarter based upon actual performance against
target; and

        (2)   For the fiscal quarter in which the Date of Termination occurs, an
amount equal to the amount set forth in paragraph (1) above, multiplied by the
number of days in such fiscal quarter prior to the Executive's Date of
Termination and divided by ninety (90); such amount to be paid within thirty
(30) days after the Date of Termination.

        (c)   COBRA PREMIUM PAYMENTS.    An amount each month for the first
[twelve (12)] [eighteen (18)] months following the Executive's becoming entitled
to COBRA Continuation Coverage for any reason as of the date of, or following,
the Executive's Date of Termination, equal to the COBRA Monthly Premiums to
provide the Executive (and any and all dependents of the Executive who are
qualified beneficiaries) with COBRA Continuation Coverage.

        (d)   LTD & LIFE INSURANCE PREMIUM PAYMENTS.    An amount for each month
for the first [twelve (12)] [eighteen (18)] months following the Executive's
loss of long term disability coverage and life insurance coverage for any reason
as of the date of, or following, the Executive's Date of Termination, equal to
the premiums for such month to provide the Executive with life insurance
coverage and long term disability coverage which (at the Company's discretion)
is either (1) substantially similar to that afforded the Executive under the
Company's applicable employee welfare benefit plan providing such coverage
immediately prior to the Change of Control, or (2) provided under a conversion
insurance policy available to the Executive by reason of his participation in
the Company's applicable employee welfare benefit plan providing such coverage
immediately prior to the Change of Control. If any such coverage is not
reasonably available with respect to the Executive, the amounts which would
otherwise have been paid to fund such coverage for such month (determined as of
the date immediately preceding the Change of Control) shall instead be paid to
the Executive in a single lump sum cash payment within ten (10) days following
the date on which such payment would have otherwise been made.

        Article 3    Golden Parachute Gross Up Payments

        Section 3.1    REQUEST FOR CALCULATION & DETERMINATION.    For the
calendar year during which a Change of Control occurs and for each calendar year
thereafter, the Company shall cause to be performed a calculation of any Code §
4999 excise tax for such calendar year with respect to the Executive, and shall
notify the Executive of the result of any such

6

--------------------------------------------------------------------------------




calculation. If such tax is due, the Company shall pay to the Executive a
Gross-Up Payment (as defined in Section 3.3 below); provided, however, that
(1) the Executive must provide the Independent Tax Counsel with all information
necessary for the Independent Tax Counsel to determine the proper amount of
excise tax which should be paid by the Executive, (2) the Executive must agree
to the release of pertinent payment information by the Company to the
Independent Tax Counsel, and (3) the Executive must comply with the terms of
Section 6.1 below.

        Section 3.2    SELECTION OF INDEPENDENT TAX CONSULTANT.    An
Independent Tax Consultant shall be selected and engaged by the Company for the
purposes of making the calculations and determinations required by this
Article 3. All fees, expenses and disbursements of the Independent Tax
Consultant shall be paid by the Company.

        Section 3.3    DETERMINATIONS & CALCULATIONS OF INDEPENDENT TAX
CONSULTANT.    The Independent Tax Counsel shall, with respect to the Executive,
upon the Executive's making a request for the calculation and payment of Code §
4999 excise tax and being engaged by the Company to do so, make a determination
as to whether the amounts paid to the Executive which constitute Parachute
Payments would be subject to the Code § 4999 excise tax. If the Independent Tax
Counsel determines that the Parachute Payments to the Executive would be subject
to the Code § 4999 excise tax, then the Executive shall receive an additional
lump sum cash payment (the "Gross-Up Payment") from the Company in an amount
such that, after payment by the Executive of all federal and state income taxes
and any Code §4999 excise taxes imposed upon the Gross-Up Payment, the Executive
shall retain from the Gross-Up Payment an amount equal to the Code § 4999 excise
tax imposed upon the Parachute Payments. If the Independent Tax Counsel shall
determine that no Code § 4999 excise tax is payable by the Executive, the
Independent Tax Consultant shall furnish the Executive with a written letter
that the Executive has substantial authority not to report any Code § 4999
excise tax due.

        Section 3.4    TIMING OF GROSS-UP PAYMENTS.    Gross Up Payments which
are due to be paid to the Executive with respect to a calendar year shall be
paid in a single lump sum cash payment which shall be made as of the later of
(1) December 31 of such calendar year, or (2) the date which is five (5) days
after the date on which the Independent Tax Counsel completes his calculations
and determinations with respect to such Gross-Up Payment.

        Section 3.5    LATER GOVERNMENTAL ASSESSMENTS.    The Executive shall
notify the Company in writing within fifteen (15) days of any claim by the
Internal Revenue Service ("IRS") or any state governmental agency that, if
successful, would require the payment of additional Code § 4999 excise tax by
the Executive for a given calendar year ending on or after a Change of Control.
If the Executive is subsequently required to make a payment of any additional
Code § 4999 excise tax by the IRS or state governmental agency for such calendar
year, then the Company shall promptly (within ten (10) days of notification of a
final determination) make a Gross-Up Payment to the Executive with respect to
such additional excise tax payable; provided, however, the Company may, in lieu
of making such payment to the Executive, notify the Executive in writing that it
desires that the Executive contest the IRS' or state agency's claim, in which
case the Executive and the Company shall cooperate, and the Company shall bear
all costs and expenses (including payment of any resulting Code § 4999 excise
tax ultimately determined to be due, and any additional interest and penalties)
incurred in connection with contesting the governmental claim. If, after any
such contest, any additional Code §4999 excise tax is ultimately determined to
be due and payable by the Executive, the Company shall promptly (within ten
(10) days of notification of such final determination) make a Gross-Up Payment
to the Executive with respect to such additional excise tax payable.

        Article 4    Post-Termination Obligations of Employee.

        Section 4.1    RETURN OF MATERIALS.    Upon the termination of
Executive's employment for any reason or upon the Company's request at any time,
the Executive will return to the Company all of the Company's property,
including, but not

7

--------------------------------------------------------------------------------




limited to, keys, pass cards, credit cards, customer lists, rolodexes, tapes,
laptop computer, software, computer files, marketing and sales materials, and
any other property, record, document or piece of equipment belonging to the
Company. The Executive will not (i) retain any copies of the Company's property,
including any copies existing in electronic form, which are in Executive's
possession or control, or (ii) destroy, delete, or alter any Company property,
including, but not limited to, any laptop computer, without the Company's
consent.

        Section 4.2    NON-DISPARAGEMENT.    During the Executive's employment
and after the termination of Executive's employment with the Company for any
reason, the Executive will not make any disparaging or defamatory statements,
whether written or verbal, regarding the Company.

        Section 4.3    RESTRICTIVE COVENANTS.    The Executive acknowledges that
the restrictions contained in this Section 4.3 are reasonable and necessary to
protect the legitimate business interests of the Company, and will not impair or
infringe upon the Executive's right to work or earn a living after his
employment with the Company ends.

        (a)   Trade Secrets and Confidential Information.    The Executive
represents and warrants that: (i) he is not subject to any legal or contractual
duty or agreement that would prevent or prohibit him from performing the duties
contemplated by this Agreement or otherwise complying with this Agreement, and
(ii) he is not in breach of any legal or contractual duty or agreement,
including any agreement concerning trade secrets or confidential information
owned by any other party. The Executive further agrees that he will not:
(i) use, disclose, or reverse engineer the Trade Secrets or the Confidential
Information for any purpose other than the Company's Business, except as
authorized in writing by the Company; (ii) during his employment with the
Company, use, disclose, or reverse engineer (a) any confidential information or
trade secrets of any former employer or third party, or (b) any works of
authorship developed in whole or in part by Executive during any former
employment or for any other party, unless authorized in writing by the former
employer or third party; or (iii) upon Executive's resignation or termination
(a) retain Trade Secrets or Confidential Information, including any copies
existing in any form (including electronic form), which are in Executive's
possession or control, or (b) destroy, delete, or alter the Trade Secrets or
Confidential Information without the Company's written consent. The obligations
under this Section 4.3 shall: (i) with regard to the Trade Secrets, remain in
effect as long as the information constitutes a trade secret under applicable
law, and (ii) with regard to the Confidential Information, remain in effect
during the Restricted Period. The confidentiality, property, and proprietary
rights protections available in this Agreement are in addition to, and not
exclusive of, any and all other rights to which the Company is entitled under
federal and state law, including, but not limited to, rights provided under
copyright laws, trade secret and confidential information laws, and laws
concerning fiduciary duties.

        (b)   Non-Solicitation of Customers.    During the Restricted Period,
the Executive will not, directly or indirectly, solicit any Customer of the
Company for the purpose of providing any goods or services competitive with the
Business. The restrictions set forth in this Section 4.3(b) apply only to the
Customers with whom the Executive had Contact.

        (c)   Non-Solicitation of Employees.    During the Restricted Period,
the Executive will not, directly or indirectly, solicit, recruit or induce any
Employee to (a) terminate his or her employment relationship with the Company or
(b) work for any other person or entity engaged in the Business.

Notwithstanding any provision of Section 6.4, in any action relating to the
enforcement of the provisions of this Section 4.3, the Company shall, if it is
the prevailing party in such action, be entitled to be paid any and all costs
and expenses incurred by it in enforcing or establishing its rights, including,
without limitation, reasonable attorneys' fees, whether or not incurred in
trial, bankruptcy or appellate proceedings.

8

--------------------------------------------------------------------------------



        Section 4.4    FORFEITURE.    If, during the Restricted Period, You, on
Your own behalf or on behalf of any person or entity engaged in the Business,
engage in or perform within the Territory any of the activities which You
performed, or which are substantially similar to those which You performed for
the Company, then the payments made pursuant to Sections 2.1 - 2.4 and/or
Article 3 above shall cease and You shall return to the Company any amounts You
received under Sections 2.1 - 2.4 and/or Article 3 within ten (10) calendar days
after receiving notice from the Company. You acknowledge and agree that this
Section 4.4 is not a non-competition provision, but rather a forfeiture
provision whereby You forfeit Your right to receive payments and/or benefits
under this Agreement if You engage in the activities described in this
Section 4.4.

        Section 4.5    POST-EMPLOYMENT DISCLOSURE.    During the Restricted
Period, the Executive shall provide a copy of this Agreement to persons and/or
entities for whom the Executive works or consults as an owner, partner, joint
venturer, employee or independent contractor.

        Section 4.6    INDEPENDENT ENFORCEMENT.    The covenants set forth in
Section 4.3 of this Agreement shall be construed as agreements independent of
any other agreements or any other provision in this Agreement, and the existence
of any claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, regardless of who was at fault and
regardless of any claims that either the Executive or the Company may have
against the other, shall not constitute a defense to the enforcement by the
Company of the covenants set forth in Section 4.3 of this Agreement. The Company
shall not be barred from enforcing the restrictive covenants set forth in
Section 4.3 of this Agreement by reason of any breach of any other part of this
Agreement or any other agreement with the Executive.

        Article 5    Work Product; License; Release.

        Section 5.1    WORK PRODUCT.    The Executive's employment duties may
include inventing in areas directly or indirectly related to the business of the
Company or to a line of business that the Company may reasonably be interested
in pursuing. All Work Product shall constitute work made for hire. If (i) any of
the Work Product may not be considered work made for hire, or (ii) ownership of
all right, title, and interest to the legal rights in and to the Work Product
will not vest exclusively in the Company, then, without further consideration,
the Executive hereby assigns all presently-existing Work Product to the Company,
and agrees to assign, and automatically assign, all future Work Product to the
Company. The Company will have the right to obtain and hold in its own name
copyrights, patents, design registrations, proprietary database rights,
trademarks, rights of publicity, and any other protection available in the Work
Product. At the Company's request, the Executive agrees to perform, during or
after his employment with the Company, any acts reasonably requested by the
Company to transfer, perfect and defend the Company's ownership of the Work
Product, including, but not limited to: (i) executing all documents (including a
formal assignment to the Company) necessary for filing an application or
registration for protection of the Work Product (an "Application"),
(ii) explaining the nature of the Work Product to persons designated by the
Company, (iii) reviewing Applications and other related papers, or
(iv) providing any other assistance reasonably required for the orderly
prosecution of Applications. The Executive agrees to provide the Company with a
written description of any Work Product in which he is involved (solely or
jointly with others) and the circumstances attendant to the creation sufficient
of such Work Product.

        Section 5.2    LICENSE.    During Executive's employment and after his
employment with the Company ends, the Executive grants to the Company an
irrevocable, nonexclusive, worldwide, royalty-free license to: (i) make, use,
sell, copy, perform, display, distribute, or otherwise utilize copies of the
Licensed Materials, (ii) prepare, use and distribute derivative works based upon
the Licensed Materials, and (ii) authorize others to do the same. The Executive
shall notify the Company in writing of any Licensed Materials that he delivers
to the Company.

9

--------------------------------------------------------------------------------




        Section 5.3    RELEASE.    During Executive's employment and after his
employment with the Company ends, the Executive consents to the Company's use of
Your image, likeness, voice, or other characteristics in the Company's products
or services. The Executive releases the Company from any causes of action which
the Executive has or may have arising out of the use, distribution, adaptation,
reproduction, broadcast, or exhibition of such characteristics. The Executive
represents that he has obtained, for the benefit of the Company, the same
release in writing from all third parties whose characteristics are included in
the services, materials, computer programs and other deliverables that he
provides to the Company.

        Article 6    Miscellaneous.

        Section 6.1    CONDITION PRECEDENT TO PAYMENT.    Upon the occurrence of
a Triggering Event, then the Company shall have no other obligations to
Executive other than as set forth in (i) Sections 2.1 through 2.4, and
(ii) Article 3 above (collectively the "Payments"). The Payments, however, shall
be conditioned upon the following:

        (a)   If Executive's employment is terminated during a Triggering Event,
Executive shall execute the separation and release agreement in the form
attached as Exhibit A; or

        (b)   If Executive's employment is not terminated during a Triggering
Event, Executive shall execute the release agreement in the form attached as
Exhibit B; and

        (c)   Executive's compliance with the restrictive covenants set forth in
Section 4.3 of this Agreement, and all other post-termination obligations of the
Executive, including, but not limited to, all post-termination obligations
contained in this Agreement.

If the Executive does not execute Exhibit A or B, as applicable, then the
Company will not provide the Payments to Executive; provided, however, that the
Company reserves the right to amend Exhibits A and B, in its sole discretion,
based upon changes in applicable law ("The Right To Amend"). Pursuant to The
Right To Amend, the Company may not add additional responsibilities to Exhibit A
or B. To the extent the Company exercises its Right To Amend, the Company shall
pay Executive for reasonable attorneys fees to review any such amendments.

10

--------------------------------------------------------------------------------



        Section 6.2    INJUNCTIVE RELIEF.    The Executive agrees that if he
breaches Section 4.3 of this Agreement: (i) the Company would suffer irreparable
harm; (ii) it would be difficult to determine damages, and money damages alone
would be an inadequate remedy for the injuries suffered by the Company, and
(iii) if the Company seeks injunctive relief to enforce this Agreement, the
Executive will waive and will not (a) assert any defense that the Company has an
adequate remedy at law with respect to the breach, (b) require that the Company
submit proof of the economic value of any Trade Secret or Confidential
Information, or (c) require the Company to post a bond or any other security.
Nothing contained in this Agreement shall limit the Company's right to any other
remedies at law or in equity.

        Section 6.3    SEVERABILITY.    The provisions of this Agreement are
severable. If any provision is determined to be invalid, illegal, or
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provisions
cannot be modified to be enforceable, the provision shall be severed from this
Agreement to the extent unenforceable. The remaining provisions and any
partially enforceable provisions shall remain in full force and effect.

        Section 6.4    ATTORNEYS' FEES.    The Company agrees to pay, to the
fullest extent permitted by law, all attorneys' fees and expenses which the
Executive reasonably incurs as a result of any contest by the Company or others
of the validity or enforceability of, or liability under, any provision of this
Agreement, or any guarantee of performance under this Agreement, regardless of
the outcome; provided, however, the Company shall not be obligated to pay any
such fees and expenses if the contest relates to any acts by the Executive which
would result in no indemnification being available from the Company under the
provisions of Delaware law or under any indemnification agreement between the
Company and the Executive.

        Section 6.5    WAIVER.    Either Party's failure to enforce any
provision of this Agreement shall not act as a waiver of that or any other
provision. Either Party's waiver of any breach of this Agreement shall not act
as a waiver of any other breach.

        Section 6.6    ENTIRE AGREEMENT.    This Agreement, including Exhibits A
and B which are incorporated by reference, constitutes the entire agreement
between the parties concerning the subject matter of this Agreement. This
Agreement supersedes any prior communications, agreements or understandings,
whether oral or written, between the parties relating to the subject matter of
this Agreement, except that it shall not be construed to limit or reduce any
rights of (i) the Executive under any previously executed indemnification
agreement between the Company and the Executive, or (ii) the Company under any
previously executed agreement between the Company and the Executive relating to
the Executive's post-termination obligations to the Company. Other than terms of
this Agreement, no other representation, promise or agreement has been made with
the Executive to cause the Executive to sign this Agreement.

        Section 6.7    AMENDMENTS.    This Agreement may not be amended or
modified except in writing signed by both parties.

        Section 6.8    SUCCESSORS AND ASSIGNS.    This Agreement shall be
assignable to, and shall inure to the benefit of, the Company's successors and
assigns, including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of the Company's stock or assets, and shall
be binding upon the Executive. The Executive shall not have the right to assign
his rights or obligations under this Agreement. The covenants contained in
Section 4.3 of this Agreement shall survive cessation of Executive's employment
with the Company, regardless of who causes the cessation or the reason for
cessation.

        Section 6.9    GOVERNING LAW.    The laws of the State of Georgia shall
govern this Agreement. If Georgia's conflict of law rules would apply another
state's laws, the Parties agree that Georgia law shall still govern.

11

--------------------------------------------------------------------------------




        Section 6.10    NO STRICT CONSTRUCTION.    If there is a dispute about
the language of this Agreement, the fact that one Party drafted the Agreement
shall not be used in its interpretation.

        Section 6.11    NOTICE.    Whenever any notice is required, it shall be
given in writing addressed as follows:

To Company:
Witness Systems, Inc.
300 Colonial Center Parkway
Roswell, Georgia 30076
Attn: Board of Directors
With a copy to:
[Corporate Secretary]   To Executive:
[INSERT]

Notice shall be deemed given and effective three (3) days after a writing
addressed as above and sent via an overnight delivery service. Either Party may
change the address to which notices shall be delivered by notifying the other
party of such change in accordance with this Section.

        Section 6.12    FULL SETTLEMENT.    Except as provided in this
Agreement, the Company's obligation to make the payments and perform its
obligations under this Agreement shall not be affected by any right of set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amount shall not be reduced, regardless of
whether the Executive obtains other employment or become self-employed. Any
delayed payment by the Company of any amounts due under this Agreement shall
accrue interest on an annual basis at the long-term applicable federal rate
provided for in Code §7872(f)(2)(A) until actually paid.

        Section 6.13    CONSENT TO JURISDICTION AND VENUE.    You agree that any
claim arising out of or relating to this Agreement shall be brought in a state
or federal court of competent jurisdiction in Georgia. You consent to the
personal jurisdiction of the state and/or federal courts located in Georgia. You
waive (i) any objection to jurisdiction or venue, or (ii) any defense claiming
lack of jurisdiction or improper venue, in any action brought in such courts.

        Section 6.14    ACKNOWLEDGEMENT.    The Executive and the Company
acknowledge that, except as may otherwise be provided under any other written
agreement between the Executive and the Company, the employment of the Executive
by the Company is "at will" and may be terminated by either the Executive or the
Company at any time, in which case the Executive shall have no further rights
under this Agreement.

        IN WITNESS WHEREOF, the undersigned Company and the Executive have
hereunto set forth their hands and seals, this            day of
                        , 2004 (the Effective Date).

COMPANY:   EXECUTIVE:
WITNESS SYSTEMS, INC.
 
 
 
 


--------------------------------------------------------------------------------


By:
 
[INSERT]

--------------------------------------------------------------------------------

   
Its:
 
 

--------------------------------------------------------------------------------

   

12

--------------------------------------------------------------------------------



EXHIBIT A

WITNESS SYSTEMS, INC.
SEPARATION AND RELEASE AGREEMENT

[Date]

«EmployeeName»
«EmployeeAddress»

Re: Your separation from Witness Systems, Inc.

Dear «Salutation»:

Your employment relationship with Witness Systems, Inc. (the "Company")(1)
terminated effective «SeparationDate» (the "Separation Date"). This letter
agreement (the "Agreement") sets forth the terms under which your employment
with the Company is ending. In addition, this Agreement effectively terminates
the Change Of Control Agreement between You and the Company
dated                        (the "C.O.C. Agreement"), except as set forth
below. As we discussed, we desire to resolve any and all issues relating to your
employment and the conclusion of your employment with the Company amicably and
on mutually satisfactory terms. Specifically, you ("You" or "Your") and the
Company (collectively, the "Parties") agree:

A. Separation Terms

        1.    Separation Benefits.    Provided that You satisfy the conditions
of this Agreement [and do not revoke this Agreement], the Company will:

        (a)    Cash Payment.    Pay You the Cash Payment identified in
Section 2.1 of the C.O.C. Agreement;

        (b)    Pro Rata Bonus Amount.    Pay You the Pro Rata Bonus Amount
identified in Section 2.2 of the C.O.C. Agreement;

        (c)    Cobra Premium Payments.    Pay You the Cobra Premium Payments
identified in Section 2.3 of the C.O.C. Agreement;

        (d)    LTD & Life Insurance Premium Payments.    Pay You the LTD & Life
Insurance Premium Payments identified in Section 2.4 of the C.O.C. Agreement;
and

        (e)    Gross-Up Payments.    Pay You the Golden Parachute Gross Up
Payments identified in Article 3 of the C.O.C. Agreement, if applicable.

All payments will be subject to applicable withholdings, including taxes and
Social Security. Because You are no longer employed, Your rights to any
particular employee benefit will be governed by applicable law and the terms and
provisions of the Company's various employee benefit plans and arrangements. You
acknowledge that Your Separation Date will be the date used in determining
benefits under all Company employee benefit plans. The Company's obligations
listed in sub-paragraphs (a)-(e) above shall terminate immediately upon any
breach by You of this Agreement or the C.O.C. Agreement. If You breach this
Agreement or the C.O.C. Agreement, You shall return to the Company any amounts
You received under this Agreement within ten (10) calendar days after receiving
notice from the Company.

--------------------------------------------------------------------------------

(1)The term "Company" includes the company's parents, subsidiaries, affiliates
and all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives, any employee
benefits plan of the Company, and any fiduciary of those plans.

13

--------------------------------------------------------------------------------



        2.    Release.    In exchange for the separation benefits stated above,
You release and discharge the Company from any claim or liability, whether known
or unknown, arising out of any event, act or omission occurring on or before the
day You sign this Agreement, including, but not limited to, claims arising out
of Your employment or the cessation of Your employment, claims arising out of or
relating to the C.O.C. Agreement, claims for breach of contract, tort,
employment discrimination, retaliation, or harassment, as well as any other
statutory or common law claims, at law or in equity, recognized under any
federal, state, or local law. You also release any claims for unpaid back pay,
sick pay, vacation pay, expenses, bonuses, claims to stock options, claims to
the vesting of stock options, commissions, attorneys' fees, or any other
compensation.

        You agree that You are not entitled to any additional payment or
benefits from the Company, except as set forth in this Agreement. You further
agree that You have suffered no harassment, retaliation, employment
discrimination, or work-related injury or illness.

[Omit paragraph A3 if employee is under 40]

        3.    ADEA/OWBPA Waiver.    By agreeing to this provision, You release
and waive any right or claim against the Company arising out of Your employment
or the termination of Your employment with the Company under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. ("ADEA"),
the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. ("OWBPA"), or
the Georgia Prohibition of Age Discrimination in Employment, O.C.G.A. § 34-1-2,
(the "Waiver"). You understand and agree that:

(i)this Agreement is written in a manner that You understand;

(ii)You do not release or waive rights or claims that may arise after You sign
this Agreement;

(iii)You waive rights and claims You may have had under the ADEA and the OWBPA,
but only in exchange for payments and/or benefits in addition to anything of
value to which You are already entitled;

(iv)You have been advised to consult with an attorney before signing this
Agreement;

(v)You have 21 days (the "Offer Period") from receipt of this Agreement to
consider whether to sign it. If You sign before the end of the Offer Period, You
acknowledge that Your decision to do so was knowing, voluntary, and not induced
by fraud, misrepresentation, or a threat to withdraw, alter, or provide
different terms prior to the expiration of the Offer Period. You agree that
changes or revisions to this Agreement, whether material or immaterial, do not
restart the running of the Offer Period;

(vi)You have 7 days after signing this Agreement to revoke this Agreement (the
"Revocation Period"). If You revoke, the Agreement shall not be effective or
enforceable and You shall not be entitled to the separation benefits stated
above. To be effective, the revocation must be in writing and received by the
«ContactTitle», «ContactName», at «CompanyName», «CompanyAddress», or
«ContactGender» successor, within the Revocation Period; and

(vii)this Waiver will not become effective or enforceable until the Revocation
Period has expired.

B. Your Ongoing Obligations

        1.    Return of Company Property.    You will, on the Separation Date,
return to the Company all of the Company's property, including, but not limited
to, computers, computer equipment, office equipment, cell phone, keys,
passcards, calling cards, credit cards, customer lists, rolodexes, tapes,
software, computer files, marketing and sales materials, and any other record,
document or piece of equipment belonging to the Company. You will not retain any
copies of the Company's property, including any copies existing in electronic
form, which are in Your possession or control. You acknowledge that You have not
and will not destroy, delete, or alter any Company property without the
Company's prior written consent.

14

--------------------------------------------------------------------------------



        2.    Non-Disparagement.    You will not make any disparaging or
defamatory statements, whether written or oral, regarding the Company. In
addition, You will not make any statement or take any action which may
negatively impact the Company's ability to close those business transactions
that You were, directly or indirectly, working on or had knowledge of during the
course of Your employment with the Company.

        3.    Future Employment.    You agree that the Company has no obligation
to consider You for employment should You apply in the future.

        4.    Confidentiality.    You acknowledge and agree that neither You nor
anyone acting on Your behalf has made or shall make any disclosures concerning
the existence or terms of this Agreement to any person or entity, including, but
not limited to, any representative of the media, Internet web page or "chat
room," judicial or administrative agency or body, business entity, or
association, except: (i) Your spouse; (ii) Your attorneys, accountants, or
financial advisors; or (iii) any court or government agency pursuant to an
official request by such government agency, court order, or legally enforceable
subpoena. If You are contacted, served, or learn that You will be served with a
subpoena to compel Your testimony or the production of documents concerning this
Agreement or Your employment with the Company, You agree to immediately notify
the Company's «ContactTitle» by telephone and as soon as possible thereafter in
writing. If You disclose the existence or terms of this Agreement pursuant to
sub-clauses (i) or (ii) of this paragraph, You shall inform such person or
entity (a) of this confidentiality provision, and (b) to maintain the same level
of confidentiality required by this provision. Any breach of this provision by
such person or entity will be considered a breach by You. You may not use this
Agreement as evidence, except in a proceeding in which a breach of this
Agreement is alleged.

C. General Provisions

        1.    No Admission of Liability.    This Agreement is not an admission
of liability by the Company. The Company denies any liability whatsoever. The
Company enters into this Agreement to reach a mutual agreement concerning Your
separation from the Company.

        2.    Attorneys' Fees.    In the event of litigation relating to this
Agreement, the Company shall, if it is the prevailing party, be entitled to
recover attorneys' fees and costs of litigation, in addition to all other
remedies available at law or in equity.

[If employee is 40 or over, use the Attorney's Fees provision below and omit the
Attorney's Fees provision above]

        Attorneys' Fees.    In the event of litigation relating to this
Agreement other than a challenge to the ADEA/OWBPA Waiver set forth in
paragraph A(3) above, the Company shall, if it is the prevailing party, be
entitled to recover attorneys' fees and costs of litigation, in addition to all
other remedies available at law or in equity.

        3.    Waiver.    The Company's failure to enforce any provision of this
Agreement shall not act as a waiver of that or any other provision. The
Company's waiver of any breach of this Agreement shall not act as a waiver of
any other breach.

        4.    Severability.    The provisions of this Agreement are severable.
If any provision is determined to be invalid, illegal, or unenforceable, in
whole or in part, the remaining provisions and any partially enforceable
provisions shall remain in full force and effect.

        5.    Governing Law.    The laws of the State of Georgia shall govern
this Agreement. If Georgia's conflict of law rules would apply another state's
laws, the Parties agree that Georgia law shall still govern.

15

--------------------------------------------------------------------------------




        6.    Entire Agreement.    This Agreement and the C.O.C. Agreement (the
"Prior Agreement")(collectively, the "Agreements") constitute the entire
agreement between the Parties. The Prior Agreement is incorporated by reference,
and any post-termination obligations contained in the Prior Agreement shall
remain in full force and effect, and shall survive cessation of Your employment,
including, but not limited to, Sections 4.3 (Restrictive Covenants) and 4.4
(Forfeiture). You acknowledge that the post-termination obligations contained in
the Prior Agreement are valid, enforceable and reasonably necessary to protect
the interests of the Company, and You agree to abide by such obligations. These
Agreements supersede any prior communications, agreements or understandings,
whether oral or written, between the Parties arising out of or relating to Your
employment and the termination of that employment. Other than this Agreement, no
other representation, promise or agreement has been made with You to cause You
to sign this Agreement.

        7.    Amendments.    This Agreement may not be amended or modified
except in writing signed by both Parties.

        8.    Successors and Assigns.    This Agreement shall be assignable to,
and shall inure to the benefit of, the Company's successors and assigns,
including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of the Company's stock or assets, and shall
be binding upon You and Your heirs and assigns.

[Omit the Offer Period provision below if the employee is 40 or over]

        Offer Period.    You have    days (the "Offer Period") from receipt of
this Agreement to consider whether to sign it. If You sign before the end of the
Offer Period, You acknowledge that Your decision to do so was knowing,
voluntary, and not induced by fraud, misrepresentation, or a threat to withdraw,
alter, or provide different terms prior to the expiration of the Offer Period.

        9.    Consent to Jurisdiction and Venue.    You agree that any claim
arising out of or relating to this Agreement shall be brought in a state or
federal court of competent jurisdiction in Georgia. You consent to the personal
jurisdiction of the state and/or federal courts located in Georgia. You waive
(i) any objection to jurisdiction or venue, or (ii) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.

16

--------------------------------------------------------------------------------



If the terms set forth in this Agreement are acceptable, please sign below and
return the signed original to me on or before            , 200    [insert date
that is 21 days after employee is given this agreement if employee is 40 or
over; insert date that corresponds to Offer Period provision above if employee
is under 40]. If the Company does not receive a signed original on or before the
above-stated date, then this offer shall be revoked and You shall not be
entitled to any of the separation benefits stated above.

Sincerely,


«ContactName»
«ContactTitle»

I acknowledge the validity of this    page Agreement and represent that I have
the legal capacity to enter into this Agreement. I acknowledge that I have had
the opportunity to consult with an attorney before signing this Agreement. I
have carefully read the Agreement, know and understand the terms and conditions,
including its final and binding effect, and sign it voluntarily.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

«EmployeeName»
 
Date

17

--------------------------------------------------------------------------------



EXHIBIT B

Release Agreement

This is an agreement ("Agreement") between Witness Systems, Inc. (the "Company")
and «EmployeeName» ("You or "Your") (collectively referred to as the "Parties").
The term "Company" includes the Company's parents, subsidiaries, affiliates and
all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives, any employee
benefits plan of the Company, and any fiduciary of those plans.

        WHEREAS, You executed the Change of Control Agreement
dated                        (the "C.O.C. Agreement");(2)

        WHEREAS, You will continue to be employed by the Company or the
successor entity to the Company following the first Change of Control after the
Effective Date of the C.O.C. Agreement;

        WHEREAS, the Company and You have agreed to the C.O.C. Payments in
exchange for Your execution [and non-revocation] of this Agreement;

        NOW THEREFORE, [provided that You do not revoke this Agreement, and] in
consideration of the Company's agreement to pay You the C.O.C. Payments, the
Parties agree:

        1.    C.O.C. Payments.    Provided that You satisfy the conditions of
this Agreement [and do not revoke this Agreement], the Company will:

(a)Cash Payment.    Pay You the Cash Payment identified in Section 2.1 of the
C.O.C. Agreement;

(b)Pro Rata Bonus Amount.    Pay You the Pro Rata Bonus Amount identified in
Section 2.2 of the C.O.C. Agreement;

(c)Cobra Premium Payments.    Pay You the Cobra Premium Payments identified in
Section 2.3 of the C.O.C. Agreement;

(d)LTD & Life Insurance Premium Payments.    Pay You the LTD & Life Insurance
Premium Payments identified in Section 2.4 of the C.O.C. Agreement; and

(e)Gross-Up Payments.    Pay You the Golden Parachute Gross Up Payments
identified in Article 3 of the C.O.C. Agreement, if applicable.

        All payments will be subject to applicable withholdings, including taxes
and Social Security. The Company's obligations listed in sub-paragraphs (a)-(e)
above shall terminate immediately upon any breach by You of this Agreement or
the C.O.C. Agreement. If You breach this Agreement or the C.O.C. Agreement, You
shall return to the Company any amounts You received under this Agreement within
ten (10) calendar days after receiving notice from the Company.

--------------------------------------------------------------------------------

(2)Unless otherwise stated, all capitalized terms in this Agreement are defined
in the C.O.C. Agreement.

18

--------------------------------------------------------------------------------



        2.    Release.    In exchange for the C.O.C. Payments, You release and
discharge the Company from any claim or liability, whether known or unknown,
arising out of any event, act or omission occurring on or before the day You
sign this Agreement, including, but not limited to, claims arising out of Your
employment, claims arising out of or relating to the C.O.C. Agreement, claims
for breach of contract, tort, employment discrimination, retaliation, or
harassment, as well as any other statutory or common law claims, at law or in
equity, recognized under any federal, state, or local law. You also release any
claims for unpaid back pay, sick pay, vacation pay, expenses, bonuses, claims to
stock options, claims to the vesting of stock options, commissions, attorneys'
fees, or any other compensation.

        You agree that You are not entitled to any additional payment or
benefits from the Company, except as set forth in this Agreement. You further
agree that You have suffered no harassment, retaliation, employment
discrimination, or work-related injury or illness.

        [Omit paragraph A3 if employee is under 40]

        3.    ADEA/OWBPA Waiver.    By agreeing to this provision, You release
and waive any right or claim against the Company arising out of Your employment
or the termination of Your employment with the Company under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. ("ADEA"),
the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. ("OWBPA"), or
the Georgia Prohibition of Age Discrimination in Employment, O.C.G.A. § 34-1-2,
(the "Waiver"). You understand and agree that:

(i)this Agreement is written in a manner that You understand;

(ii)You do not release or waive rights or claims that may arise after You sign
this Agreement;

(iii)You waive rights and claims You may have had under the ADEA and the OWBPA,
but only in exchange for payments and/or benefits in addition to anything of
value to which You are already entitled;

(iv)You have been advised to consult with an attorney before signing this
Agreement;

(v)You have 21 days (the "Offer Period") from receipt of this Agreement to
consider whether to sign it. If You sign before the end of the Offer Period, You
acknowledge that Your decision to do so was knowing, voluntary, and not induced
by fraud, misrepresentation, or a threat to withdraw, alter, or provide
different terms prior to the expiration of the Offer Period. You agree that
changes or revisions to this Agreement, whether material or immaterial, do not
restart the running of the Offer Period;

(vi)You have 7 days after signing this Agreement to revoke this Agreement (the
"Revocation Period"). If You revoke, the Agreement shall not be effective or
enforceable and You shall not be entitled to the separation benefits stated
above. To be effective, the revocation must be in writing and received by the
«ContactTitle», «ContactName», at «CompanyName», «CompanyAddress», or
«ContactGender» successor, within the Revocation Period; and

(vii)this Waiver will not become effective or enforceable until the Revocation
Period has expired.

        4.    Attorneys' Fees.    In the event of litigation relating to this
Agreement, the Company shall, if it is the prevailing party, be entitled to
recover attorneys' fees and costs of litigation, in addition to all other
remedies available at law or in equity.

19

--------------------------------------------------------------------------------



[If employee is 40 or over, use the Attorney's Fees provision below and omit the
Attorney's Fees provision above]

        Attorneys' Fees.    In the event of litigation relating to this
Agreement other than a challenge to the ADEA/OWBPA Waiver set forth in
paragraph A(3) above, the Company shall, if it is the prevailing party, be
entitled to recover attorneys' fees and costs of litigation, in addition to all
other remedies available at law or in equity.

        5.    Governing Law.    The laws of the State of Georgia shall govern
this Agreement. If Georgia's conflict of law rules would apply another state's
laws, the Parties agree that Georgia law shall still govern.

        6.    Entire Agreement.    This Agreement and the C.O.C. Agreement (the
"Prior Agreement") (collectively, the "Agreements") constitute the entire
agreement between the Parties. The Prior Agreement is incorporated by reference,
and any post-termination obligations contained in the Prior Agreement shall
remain in full force and effect, and shall survive cessation of Your employment,
including, but not limited to, Sections 4.3 (Restrictive Covenants) and 4.4
(Forfeiture). You acknowledge that the post-termination obligations contained in
the Prior Agreement are valid, enforceable and reasonably necessary to protect
the interests of the Company, and You agree to abide by such obligations. These
Agreements supersede any prior communications, agreements or understandings,
whether oral or written, between the Parties arising out of or relating to Your
employment and the termination of that employment. Other than this Agreement, no
other representation, promise or agreement has been made with You to cause You
to sign this Agreement.

        7.    Successors and Assigns.    This Agreement shall be assignable to,
and shall inure to the benefit of, the Company's successors and assigns,
including, without limitation, successors through merger, name change,
consolidation, or sale of a majority of the Company's stock or assets, and shall
be binding upon You and Your heirs and assigns.

[Omit the Offer Period provision below if the employee is 40 or over]

        8.    Offer Period.    You have    days (the "Offer Period") from
receipt of this Agreement to consider whether to sign it. If You sign before the
end of the Offer Period, You acknowledge that Your decision to do so was
knowing, voluntary, and not induced by fraud, misrepresentation, or a threat to
withdraw, alter, or provide different terms prior to the expiration of the Offer
Period.

        9.    Consent to Jurisdiction and Venue.    You agree that any claim
arising out of or relating to this Agreement shall be brought in a state or
federal court of competent jurisdiction in Georgia. You consent to the personal
jurisdiction of the state and/or federal courts located in Georgia. You waive
(i) any objection to jurisdiction or venue, or (ii) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.

20

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the dates written below.

    Witness Systems, Inc.:
    
 


--------------------------------------------------------------------------------


 
 
By:
 
         

--------------------------------------------------------------------------------

    [Insert Name]
 
 
Date:
 
         

--------------------------------------------------------------------------------


 
 
[NAME OF EMPLOYEE]:
 
 


--------------------------------------------------------------------------------


 
 
Date:
 
         

--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------





QuickLinks


FORM OF CHANGE OF CONTROL AGREEMENT
